Exhibit 10

SEVENTH AMENDMENT TO CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March
24, 2016, is entered into by and among CONTINENTAL MATERIALS CORPORATION, a
Delaware corporation (the “Company”), the financial institutions that are or may
from time to time become parties to the Credit Agreement referenced below
(together with their respective successors and assigns, the “Lenders” and each,
a “Lender”), and THE PRIVATEBANK AND TRUST COMPANY, an Illinois state chartered
bank as Administrative Agent for each Lender (the “Administrative Agent”). 
Capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Credit Agreement referenced below.

WHEREAS, the Lender previously made available to the Company a credit facility
pursuant to the terms and conditions of that certain Amended and Restated Credit
Agreement, dated as of November 18, 2011, by and among the Company, the Lender
and the Administrative Agent, as amended by that certain First Amendment to
Credit Agreement, dated as of March 21, 2013, by and among the Company, the
Lender and the Administrative Agent, as amended by that certain Second Amendment
to Credit Agreement, dated as of March 20, 2014, by and among the Company, the
Lender and the Administrative Agent, as amended by that certain Third Amendment
to Credit Agreement, dated as of August 11, 2014, by and among the Company, the
Lender and the Administrative Agent, as amended by that certain Fourth Amendment
to Credit Agreement, dated as of November 13, 2014, by and among the Company,
the Lender and the Administrative Agent, as amended by that certain Fifth
Amendment to Credit Agreement, dated as of March 20, 2015, by and among the
Company, the Lender and the Administrative Agent, and as amended by that certain
Sixth Amendment to Credit Agreement, dated as of August 10, 2015, by and among
the Company, the Lender and the Administrative Agent (as further amended,
restated or supplemented from time to time, the “Credit Agreement”);

WHEREAS, as of the date hereof, the Revolving Commitment is $18,000,000;

WHEREAS, the parties to this Amendment desire to amend the Credit Agreement to,
among other things, (i) extend the maturity date from May 1, 2016 to May 1,
2018, (ii) increase the Revolving Commitment from $18,000,000 to $20,000,000,
(iii) decrease the pricing margin for Base Rate Loans from 0.50% to 0.250%, (iv)
decrease the pricing margin for LIBOR Loans from 2.750% to 2.50%, (v) modify the
interest payment dates, (vi) modify the payment dates for the non-use fee, and
(vii) increase the limit on capital expenditures from $4,000,000 to $5,500,000,
in each case, on the terms and conditions set forth herein; and

WHEREAS, Edens Industrial Park, Inc., an Illinois corporation, has been
dissolved by the Company and, accordingly, will be removed as a party to the
Loan Documents.

NOW, THEREFORE, in consideration of the premises, to induce the Lender and
Administrative Agent to enter into this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed by the parties hereto as follows:



1

--------------------------------------------------------------------------------

 



Section 1. Incorporation of Recitals.  The foregoing recitals are hereby
incorporated into and made a part of this Amendment.

Section 2. Amendment of the Credit Agreement.  It is hereby agreed and
understood that, subject to the complete fulfillment and performance of the
conditions precedent set forth in Section 5 of this Amendment, the Credit
Agreement is hereby amended and modified as follows:

A.        Section 1.1.  Section 1.1 of the Credit Agreement is hereby amended as
follows: 

(1)        The definition of “Applicable Margin” is hereby deleted in its
entirety and replaced with the following:

“Applicable Margin means, for any day, the rate per annum set forth below, it
being understood that the Applicable Margin for (a) LIBOR Loans shall be the
percentage set forth under the column “LIBOR Margin”, (b) Base Rate Loans shall
be the percentage set forth under the column “Base Rate Margin”, (c) the Non-Use
Fee Rate shall be the percentage set forth under the column “Non-Use Fee Rate”
and (d) the L/C Fee shall be the percentage set forth under the column “L/C Fee
Rate”:

 

 

 

 

 

 

 

 

Revolving Loan

 

 

 

 

 

LIBOR
Margin

    

Base Rate
Margin

    

Non-Use
Fee Rate

    

L/C Fee
Rate

 

2.50

%  

0.250

%  

0.3750 

%  

2.750

%”

 

(2)        The definition of “Revolving Commitment” is hereby deleted in its
entirety and replaced with the following:

“Revolving Commitment means $20,000,000, as reduced from time to time pursuant
to Section 6.1.”

(3)        The definition of “Termination Date” is hereby deleted in its
entirety and replaced with the following:

“Termination Date means the earlier to occur of (a) May 1, 2018 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or Section
13.”

B.        Section 4.2.  Section 4.2 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows: 

“4.2        Interest Payment Dates.  Accrued interest on each Base Rate Loan
shall be payable on the first Business Day of each month in arrears for interest
through the last day of the prior month and on the Termination Date.  Accrued
interest on each LIBOR Loan shall be payable on the last Business Day of each
Interest Period and, with respect to



2

--------------------------------------------------------------------------------

 



Interest Periods in excess of one (1) month, on the same date of each month as
the initial date of the Interest Period during such Interest Period and upon a
prepayment of such Loan and at maturity.  After the Termination Date, and at any
time an Event of Default exists, accrued interest on all Loans shall be payable
on demand.”

C.        Section 5.1.  Section 5.1 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows: 

“5.1        Non-Use Fee.  The Company agrees to pay to the Administrative Agent
for the account of each Lender a non-use fee, for the period from the Closing
Date to the Termination Date, at the Non-Use Fee Rate in effect from time to
time on such Lender’s Pro Rata Share (as adjusted from time to time) of the
average unused amount of the Revolving Commitment during each calendar
month.  For purposes of calculating usage under this Section, the Revolving
Commitment shall be deemed used to the extent of Revolving Outstandings.  Such
non-use fee shall be fully earned by the Lenders on the first day of each month
and payable monthly in arrears on the first Business Day of each month with
respect to all activity through the last day of the prior month and on the
Termination Date for any period then ending for which such non-use fee shall not
have previously been paid.  The non-use fee shall be computed for the actual
number of days elapsed on the basis of a year of 360 days.”

D.        Section 11.13.4 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“11.13.4        Capital Expenditures.  Not permit the aggregate amount of all
Capital Expenditures made by the Loan Parties in any Fiscal Year to exceed
$5,500,000 (excluding the aggregate amount of any Capital Expenditures financed
with the proceeds of a Revolving Loan advance).”  

E.        Annex A to the Credit Agreement is hereby amended, restated and
replaced in its entirety by Annex A to this Amendment.

Section 3. Amendment of the Loan Documents.  It is hereby agreed and understood
by the Administrative Agent, each Lender and the Company that, subject to the
complete fulfillment and performance of the conditions precedent set forth in
Section 5 of this Amendment and effective as of the effective date of this
Amendment, each reference to the Credit Agreement, the Revolving Loan, the Note
and/or any other defined terms or any Loan Documents in any Loan Documents shall
be deemed to be a reference to any such defined terms or such agreements as such
terms or agreements are amended or modified by this Amendment.  Any breach of
any representation, warranty, covenant or agreement contained in this Amendment
shall be deemed to be an Event of Default for all purposes of the Credit
Agreement.



3

--------------------------------------------------------------------------------

 



Section 4. Dissolution of Edens Industrial Park.  Edens Industrial Park, Inc.,
an Illinois corporation, has been dissolved by the Company and, accordingly, is
hereby removed as a party to the Loan Documents.

Section 5. Conditions Precedent.  The effectiveness of this Amendment and the
obligations of the Administrative Agent and each Lender hereunder are subject to
the satisfaction, or waiver by the Administrative Agent, of the following
conditions precedent on or before the date hereof (unless otherwise provided or
agreed to by the Administrative Agent) in addition to the conditions precedent
specified in Section 12.2 of the Credit Agreement:

A.        The Company shall have (i) paid the first installment of the closing
fee in the amount of $25,000 to the Lender (with the second installment of the
closing fee in the amount of $25,000 payable on or prior to May 1, 2017), which
fee shall be deemed fully earned when paid, and (ii) paid and/or reimbursed all
reasonable fees, costs and expenses relating to this Amendment and owed to the
Lender pursuant to the Credit Agreement in connection with this Amendment. 

B.        The Company shall have delivered, or caused to be delivered, original
fully completed, dated and executed originals of (i) this Amendment, (ii) the
Third Amended and Restated Revolving Loan Note in the original principal amount
of $20,000,000, and (iii) such other certificates, instruments, agreements or
documents as the Administrative Agent may reasonably request (each of the
foregoing certificates, instruments, agreements and documents described in this
Section 5(B) (other than this Amendment) which constitute Loan Documents are
hereinafter referred to collectively as the “Other Documents”).

C.        The Company shall have delivered certified copies of all documents
evidencing any necessary corporate action, consents and governmental approvals
(if any) required for the execution, delivery and performance by the Loan
Parties of this Amendment and the Loan Documents referenced herein.

D.        The following statements shall be true and correct and the Company, by
executing and delivering this Amendment to the Lender and the Administrative
Agent, hereby certifies that the following statements are true and correct as of
the date hereof:

(1)        Other than as expressly contemplated by this Amendment, since the
date of the most recent financial statements furnished by the Company to the
Administrative Agent (which financial statements were true and correct in all
material respects and otherwise conformed to the requirements set forth in the
Credit Agreement for such financial statements), there shall have been no change
which has had or will have a material adverse effect on the business,
operations, properties or financial condition of the Loan Parties taken as a
whole;

(2)        The representations and warranties of the Company set forth in the
Credit Agreement and the other Loan Documents (as amended by this Amendment) are
true and correct in all respects on and as of the date of this Amendment with
the same effect as though made on and as of such date, except



4

--------------------------------------------------------------------------------

 



to the extent such representations and warranties expressly relate to an earlier
date, and no Unmatured Event of Default or Event of Default has occurred and is
continuing; and

(3)        No consents, licenses or approvals are required in connection with
the execution, delivery and performance by the Company of this Amendment or the
Other Documents or the validity or enforceability against the Company of this
Amendment or the Other Documents which have not been obtained and delivered to
the Lender.

Section 6. Miscellaneous.

A.        Except as expressly amended and modified by this Amendment, the Credit
Agreement and the other Loan Documents are and shall continue to be in full
force and effect in accordance with the terms thereof. 

B.        This Amendment may be executed by the parties hereto in counterparts,
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

C.        This Amendment shall be construed in accordance with and governed by
the internal laws, and not the laws of conflict, of the State of Illinois.

D.        The headings contained in this Amendment are for ease of reference
only and shall not be considered in construing this Amendment.

[SIGNATURE PAGES FOLLOW]





5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to
Credit Agreement to be duly executed as of the day and year first above written.

 

 

 

 

COMPANY:

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

/s/  Mark S. Nichter

 

 

Mark S. Nichter

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

By:

/s/  Richard Pierce

 

 

Richard Pierce

 

 

Managing Director

 

6

--------------------------------------------------------------------------------